Murdock,
concurring: The bookkeeping method which the taxpayer had long and consistently followed clearly reflected its net income. It made its income tax reports in accordance with that method. Thus, there is no occasion to require it to change to some other method which might also clearly reflect its net income. The decision of the case does not require the holdings made in the prevailing opinion that the lump sum payments are not in the nature of rentals or royalties and the inclusion of the lump sum payments in gross income would distort net income.
Disney concurs in the above.